In an action for a divorce and ancillary relief, the plaintiff husband appeals from an order of the Supreme Court, Nassau County (Burstein, J.), dated December 17, 1986, which granted the defendant wife the sum of $22,000 in counsel fees.
Ordered that the order is modified, on the law and the facts, by reducing the award of counsel fees to the defendant wife from $22,000 to $16,000; as so modified, the order is affirmed, without costs or disbursements.
After review of the record in light of the parties’ respective financial positions (see, Domestic Relations Law § 237; Borakove v Borakove, 116 AD2d 683), we are of the view that the award of counsel fees was excessive to the extent indicated. Mollen, P. J., Kunzeman, Rubin and Balletta, JJ., concur.